DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Species II: Figures 7a and 7b in the reply filed on October 27, 2021 is acknowledged.  The examiner agrees that claims 1-3, 7-9, and 20 are readable on the elected species, and therefore, claims 4-6 and 10-19 are withdrawn.
Specification
The disclosure is objected to because of the following informalities: The specification should include titles for each of the sections, such as “Background of the Invention,” “Brief Summary of the Invention,” “Brief Description of the Drawings,” etc.  
Appropriate correction is required.
Claim Objections
Claims 1-3, 7, and 8 are objected to because of the following informalities:  
In regards to claim 1, line 6, the phrase “if the pressure” should be changed to “when the pressure,” in line 7, the phrase “allow the relief door into 
In regards to claim 2, line 3, the phrase “the relief door is closed “ should be changed to “the relief door is in the closed position” and the phrase “can be opened” should be changed to “can be opened to the opened position,” and in lines 4 and 5, the phrase “in the second position if the predetermined threshold pressure” should be changed to “to the second position when the predetermined threshold pressure.”
In regards to claim 3, the claim dependency should be changed to claim 2, and in line 2, the phrase “the position” should be changed to “a position.”
In regards to claim 7, line 2, the phrase “thermal activation occurring” should be changed to “the thermal activation of the element occurs,” and in line 3, the phrase “wherein thermal activation” should be changed to “wherein the thermal activation.”
In regards to claim 8, line 1, the phrase “wherein the spring is a compression spring” should be changed to “wherein the locking and release mechanism further comprises a compression spring,” in line 2, the phrase “wherein thermal activation” should be changed to “wherein the thermal 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 7-9, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 1 and 2
In regards to claim 2, line 3, the relationship between the relief door being “closed,” as recited in claim 2, and the closed position of the relief door, as recited in claim 1, is unclear from the claim language.  It is understood from the specification that when the relief door is closed, the relief door is in the closed position, and will be examined as such.  The claims should use consistent terminology.  See claim objection above.
In regards to claim 2, line 3, the relationship between the relief door being “opened,” as recited in claim 2, and the opened position of the relief door, as recited in claim 1, is unclear from the claim language.  It is understood from the specification that when the relief door is opened, the relief door is in the opened position, and will be examined as such.  The claims should use consistent terminology.  See claim objection above.
Claim 3 recites the limitation "the locking member" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is assumed that claim 3 is meant to depend from claim 2, which provides the antecedent basis for the locking member, and will be examined as such.  See claim objection above.
Claim 2 recites the limitation "the position" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  See claim objection above.
In regards to claim 7, line 2
Claim 8 recites the limitation "the spring" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The claim will be examined as reciting that the locking and release mechanism further comprises a compression spring.  See claim objection above.
Claim 8 recites the limitation "the spring force" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Also, it is understood that the spring force is that of the compression spring, and will be examined as such.  See claim objection above.
Claim 8 recites the limitation "load" in line 3 and the limitation “the release component” in line 4.  There is insufficient antecedent basis for these limitations in the claim.  See claim objections above.
In regards to claim 9, it is unclear to what other temperature or characteristic the “lower melting temperature metal” is related, i.e. lower temperature relative to what?  The claim will be given a broad interpretation.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-9, and 20 is/are rejectedJackson (US-6513841) in view of Kikuchi et al. (US Pub. No. 2011/0155265).
In regards to claims 1 and 2, Jackson discloses a pressure relief door assembly, comprising: a relief door 12 arranged in an opening (opening of aircraft structure 18, Figure 1) of a compartment (compartment of aircraft structure 18), wherein the relief door has a closed position (Figure 5) in which the opening is closed and an opened position (Figure 4) in which the opening is open, a locking and release mechanism 10 that is configured to keep the relief door in the closed position when the pressure inside the compartment is below a predetermined threshold pressure (Figure 5) and that is configured to move or allow the relief door to move into the opened position when the predetermined threshold pressure is reached inside the compartment (Col. 6, line 64 – Col. 7, line 23).  Jackson further discloses that the locking and release mechanism comprises a movable locking member 28, the locking member having a first position (Figures 3, 5, and 6), in which the relief door is in the closed position, and a second position (Figure 4), in which the relief door can be opened to the opened position, wherein the locking and release mechanism is configured to move the locking member to the second position when the predetermined threshold pressure is reached inside the compartment.  Jackson fails to disclose that the locking and release mechanism is further configured to move or allow the relief door to move into the opened position when a predetermined temperature is reached inside the compartment.  Kikuchi et al. teaches a locking and release mechanism 4, 5, which includes a portion 21 that melts when a predetermined temperature is reached, such that a locking member 4 of the locking and releasing mechanism is moved to from a first locking position (Figure 1), in which a door 3 is in a closed position, to a second unlocking position, in which the door 3 is caused to move or is allowed to move into an opened 
In regards to claim 3, Jackson discloses that the locking member is moved into the second position depending on a position and/or force of a spring 88 and/or 90 that loads the locking member or a release component 32 interacting with the locking member.
In regards to claim 7, Jackson in view of Kikuchi et al. teaches that the locking and release mechanism comprises an element (element 5 of Kikuchi et al. and element 86 of Jackson) that shrinks when thermally activated (shrinks or melts, Paragraph 53), the thermal activation of the element occurs at the predetermined temperature, wherein the thermal activation directly or indirectly causes the locking member to move into the second position (Figure 3 and Paragraph 53 of Kikuchi et al.).
In regards to claim 8, Jackson in view of Kikuchi et al. teaches that the locking and release mechanism further comprises a compression spring (88 and/or 90 of Jackson), wherein the thermal activation of said element causes the compression spring to get longer (if the component 86 of Jackson melts or gets smaller, as taught by Kikuchi et al., then the compression spring is no longer compressed between the 
In regards to claim 9, Kikuchi et al. teaches that the element that shrinks when thermally activated is made of a polymer or a low melting temperature metal (Paragraph 48).
In regards to claim 20, Jackson in view of Kikuchi et al. teaches that the locking and release mechanism comprises a pressure driven release mechanism (cooperation of mechanical components of the locking and release mechanism of Jackson that react to the predetermined threshold pressure and release the relief door, Col. 6, line 64 – Col. 7, line 23) and a temperature driven release mechanism (configuring component 86 of Jackson to melt as taught by Kikuchi et al.), wherein the temperature driven release mechanism interacts with the pressure driven release mechanism in that forces applied by the pressure driven release mechanism are changed by the temperature driven release mechanism when the predetermined temperature is reached (when component 86 melts or decreases in size, as taught by Kikuchi et al., a spring force of the compression spring 88 and/or 90 on the locking member is removed or decreased such that it no longer holds component 98 in engagement with the locking member, which thereby allows the locking member to move to a second unlocking position in Figure 4 and release the relief door).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSON MERLINO whose telephone number is (571)272-2219. The examiner can normally be reached Monday - Friday 7 AM to 3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSON M MERLINO/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        February 18, 2022